People v Reynolds (2017 NY Slip Op 09006)





People v Reynolds


2017 NY Slip Op 09006


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1369 KA 15-00979

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vLEROY T. REYNOLDS, JR., DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (JOSEPH R. PLUKAS OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Alex R. Renzi, J.), rendered March 4, 2015. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]). Defendant contends that his waiver of the right to appeal was not knowingly, voluntarily, and intelligently entered because Supreme Court did not expressly inform him that a successful appeal of the court's adverse suppression determination would result in complete dismissal of the indictment. We reject that contention. It is well settled that "  [n]o particular litany is required for an effective waiver of the right to appeal' " (People v Fisher, 94 AD3d 1435, 1435 [4th Dept 2012], lv denied 19 NY3d 973 [2012]; see People v Kemp, 94 NY2d 831, 833 [1999]). We conclude that defendant's responses during the plea colloquy and waiver colloquy establish that the waiver of the right to appeal was voluntarily, knowingly, and intelligently entered (see People v Griner, 50 AD3d 1557, 1558 [4th Dept 2008], lv denied 11 NY3d 737 [2008]). We further conclude that defendant's valid waiver of the right to appeal encompasses his challenge to the court's suppression ruling (see Kemp, 94 NY2d at 833; People v Graham, 140 AD3d 1686, 1687 [4th Dept 2016], lv denied 28 NY3d 930 [2016]).
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court